DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, lines 16-17 “at least to support points” should be changed to “at least two support points”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-5, 7-9, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Essex (U.S. Pub. No. 2011/0301489) (previously cited) in view of Chang, Zu-yao, et al. “A Novel Model of Blood Impedance for Indirect Viscosity Measurement”, ELECTRONICS’ 2004 September 22-24, Sozopol, Bulgaria (hereinafter Chang) (previously cited) and Ochi et al. (U.S. Pub. No. 2015/0150478).
Regarding claim 1, Essex discloses:
A method for automated plausibility testing of measurement values of a bioimpedance measurement for body composition analyses (paragraph 0097 discloses using impedance to determine body composition), comprising the steps of: recording a frequency-dependent measurement series of at least three measurement values to determine individual impedances at discrete frequencies of the measurement (paragraph 007 and 0097 disclose wherein parameter values for the impedance values are determined for each of three frequencies), wherein an electrode A and an electrode B are applied to a subject, a signal at a frequency W is Paragraphs 0053-0061 disclose wherein supply and measurement electrodes are applied to the subject and an alternating signal at a plurality of frequencies is applied across the user and paragraphs 0097-0101 disclose wherein a processing system determines the impedance amount for each of the three frequency measurements); automatically selecting at least two different support points based on the acquired impedances (paragraphs 0007-0011 and 0097-0101 disclose wherein the system determines first and second impedance parameters from the acquired impedance using a processing system such that the process would be automatic); using the at least two selected support points to generate a reference curve, wherein the reference curve is given by a section of a circle in a complex plane (paragraphs 0097-0101 and 0153-0154 disclose wherein the first and second impedance parameters are used to determine circle parameter values); automatically comparing the entire set of frequency-dependent impedances in amplitude and/or phase to the reference curve (paragraphs 0173 discloses wherein the impedance values can be compared to the circle Cole model to determine goodness of fit using an equation and  paragraphs 0080-0089 disclose wherein the solving of equations is done by the processing system (automatically) and paragraph 0152 discloses wherein the impedance values are derived from the phase signals via the processor); automatically determining at least one deviation of the individual impedances of the measurement series from the reference curve with respect to absolute value and/or phase (Paragraphs 0172-0173 discloses wherein the impedance values are compared to the circle Cole model to determine outlier and deviation data and paragraphs 0080-0089 disclose wherein the measurement and calculating is done by the processing system (automatically)); automatically comparing the at least one deviation with a defined tolerance band, wherein the tolerance band is confined by a first section of a circle with a smaller radius than the reference curve and a second section of a circle with a larger radius than the reference curve, and the sections of circles are arranged concentrically in the complex plane (Paragraphs 0172-0173 discloses wherein outlier data was compared to the mean data of the Cole model plot, wherein the outlier data was excluded if it deviated from the mean data by a set number of standard deviations which is the equivalent of defining a tolerance band with an upper and lower limit defined by a smaller and larger radius circle within the plot and paragraphs 0080-0089 disclose wherein the measurement and calculating is done by the processing system (automatically)); automatically, detecting and discarding measurement values that do not lie within the defined tolerance band (Paragraphs 0172-0173 discloses wherein outlier data was compared to the mean data of the Cole model plot, wherein the outlier data was excluded if it deviated from the mean data by a set number of standard deviations and paragraphs 0080-0089 disclose wherein the measurement and calculating is done by the processing system (automatically)); and automatically determining components of an equivalent circuit diagram of the human body based on the revised measurement series to derive the body composition of at least a body segment of the subject (Paragraph 0173 discloses wherein the mean data set is recalculated, thereby providing more accurate values and paragraphs 0080-0089 disclose wherein the measurement and calculating is done by the processing system (automatically)).
Yet Essex does not disclose:

However, in the same field of body impedance measurement systems, Chang discloses:
wherein the reference curve is generated based on a frequency-dependent impedance of a parallel circuit having a resistor connected in parallel with a series circuit of a resistor and a constant-phase element (Figure 8 discloses wherein the electrical circuit model for generating a reference curve for impedance modeling has a resistor connected in parallel with a series circuit of a resistor and a constant phase element (CPE)). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to have modified Essex to incorporate wherein the reference curve is generated based on a frequency-dependent impedance of a parallel circuit having a resistor connected in parallel with a series circuit of a resistor and a constant-phase element, as taught by Chang, in order to get a better curve for impedance over a wide frequency range (page 7 of Chang).
Yet the combination does not disclose:
wherein the reference curve is automatically generated.
However, in the same field of body composition devices, Ochi discloses:
 wherein the reference curve is automatically generated (paragraphs 0059-0062 and 0113 disclose wherein the approximate curve is generated from impedance based measurement from a resistor circuit by the body composition device which is automatically controlled (paragraph 0106)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Regarding claim 4, Essex in view of Chang and Ochi discloses the method of claim 1. Essex further discloses:
wherein the selection of the support points is made as a function of an associated frequency or a position of a value in the measurement series (paragraphs 0097-0101 disclose wherein the impedance value is determined based on the frequency value).
Regarding claim 5, Essex in view of Chang and Ochi discloses the method of claim 1. Essex further discloses:
wherein the selection of the support points is based on an optimization process, which selects the support points that make possible the reference curve with a smallest average deviation from all measurement values (Paragraph 0020 discloses wherein the system compares the determined impedance ratio to a reference and paragraphs 0226-0232 disclose wherein the system uses an optimization process to select the best fit reference model based on the resulting smallest deviation).
Regarding claim 7, Essex in view of Chang and Ochi discloses the method of claim 1. Essex further discloses:
wherein at least three measurement values are acquired (Paragraphs 0165 discloses wherein multiple measurements are taken over a range of frequencies such as from 4 kHz to 1000 kHz, using 256 or more different frequencies within this range).
Regarding claim 8, Essex in view of Chang and Ochi discloses the method of claim 7. Essex further discloses:
Paragraphs 0165 discloses wherein multiple measurements are taken over a range of frequencies such as from 4 kHz to 1000 kHz, using 256 or more different frequencies within this range).
Regarding claim 9, Essex discloses:
An apparatus for automated plausibility testing of measurement values of a bioimpedance measurement for body composition analyses (paragraph 0097 discloses using impedance to determine body composition), comprising: a signal generator to generate a signal at a frequency W (paragraph 007 and 0097 disclose wherein parameter values for the impedance values are determined for each of three frequencies); at least one first electrode A applicable to a subject to apply the signal to the subject, at least one electrode B applicable to the subject and at which a current and a voltage are detectable, and analog-to-digital converter to convert analog measurement values to digital values (Paragraphs 0053-0061 disclose wherein supply and measurement electrodes are applied to the subject and an alternating signal at a plurality of frequencies is applied across the user and paragraphs 0097-0101 disclose wherein a processing system determines the impedance amount for each of the three frequency measurements and paragraphs 0250-0251 disclose wherein the processing system uses analog to digital converters), a comparison block, that automatically compares a set of acquired measurement values of a measurement series with a reference curve, which is given by a section of a circle (paragraphs 0097-0101 and 0153-0154 disclose wherein the first and second impedance parameters are used to determine circle parameter values and paragraphs 0080-0089 disclose wherein the measurement and calculating is done by the processing system (automatically)), and determines at least one deviation of individual impedances from the reference curve discards the values that exceed a defined deviation with respect to absolute paragraph 0173 discloses wherein the impedance values can be compared to the circle Cole model to determine goodness of fit model, outlier and deviation data and paragraph 0152 discloses wherein the impedance values are derived from the phase signals), wherein the reference is generated from a measurement series containing at least three impedance values at different frequencies by automatically selecting at least to support points, and the at least one deviation is automatically comparable with a defined tolerance band, wherein the tolerance band is automatically defined by a first section of the circle with a smaller radius than the reference curve and a second section of a circle with a larger radius than the reference curve, and the sections of circles are arranged concentrically in the complex plane (Paragraph 0173 discloses wherein outlier data was compared to the mean data of the Cole model plot, wherein the outlier data was excluded if it deviated from the mean data by a set number of standard deviations which is the equivalent of defining a tolerance band with an upper and lower limit defined by a smaller and larger radius circle within the plot and paragraphs 0080-0089 disclose wherein the measurement and calculating is done by the processing system (automatically)), wherein measurement values that do not lie within the defined tolerance band are automatically detected and automatically discarded (Paragraph 0173 discloses wherein outlier data was compared to the mean data of the Cole model plot, wherein the outlier data was excluded if it deviated from the mean data by a set number of standard deviations and paragraphs 0080-0089 disclose wherein the measurement and calculating is done by the processing system (automatically)), and components of an equivalent circuit diagram of the human body are automatically determined based on a revised measurement series to derive the body composition of at least a body segment of the subject (Paragraph 0173 discloses wherein the mean data set is recalculated, thereby providing more accurate values and paragraphs 0080-0089 disclose wherein the measurement and calculating is done by the processing system (automatically)).
In the same field of body composition devices, Ochi discloses:
 wherein the reference curve is automatically generated (paragraphs 0059-0062 and 0113 disclose wherein the approximate curve is generated from impedance based measurement from a resistor circuit by the body composition device which is automatically controlled (paragraph 0106)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the reference curve is automatically generated, as taught by Ochi, in order to simplify and expedite the measurement and analysis portion.
Yet the combination does not disclose:
wherein the reference curve is generated based on a frequency-dependent impedance of a parallel circuit having a resistor connected in parallel with a series circuit of a resistor and a constant-phase element.
However, in the same field of body impedance measurement systems, Chang discloses:
wherein the reference curve is generated based on a frequency-dependent impedance of a parallel circuit having a resistor connected in parallel with a series circuit of a resistor and a constant-phase element (Figure 8 discloses wherein the electrical circuit model for generating a reference curve for impedance modeling has a resistor connected in parallel with a series circuit of a resistor and a constant phase element (CPE)). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to have modified Essex to incorporate wherein the reference curve is generated based on a 
Regarding claim 12, Essex in view of Ochi and Chang discloses the apparatus of claim 9, Essex further discloses:
wherein the reference is selected from the recorded measurement values according to a technical procedure (Paragraph 0165, 0173, and 0220 disclose wherein the Cole plot is selected or determined from the measurement data using a technical procedure).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Essex in view of Chang and Ochi, as applied to claim 1, and further in view of Bohorquez et al. (U.S. Pub. No. 2014/0039341) (previously cited).
Regarding claim 3, Essex in view of Chang and Ochi discloses the method of claim 1. Yet Essex does not disclose:
wherein the selection of the support points is made on a random basis.
However, in the same field of impedance measuring systems, Bohorquez discloses:
wherein the selection of the support points is made on a random basis (Paragraph 0192 discloses wherein the curve is chosen by running multiple stimulations over a random distribution).
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to have modified the combination to incorporate wherein the selection of the support points is made on a random basis, as taught by Bohorquez, so as to allow the reference curve to be representative of a random distribution of points so as not to influence the representative reference curve data so that it accurately depicts a distribution of reference data, so that the . 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Essex in view of Ochi and Chang, as applied to claim 9, and further in view of Chetham (U.S. Pub. No. 2008/0009759) (previously disclosed).
Regarding claim 10, Essex in view of Ochi and Chang discloses the apparatus of claim 9. Essex further discloses:
wherein a measurement series for impedance determination is carried out over a wide frequency range (Paragraph 0165 discloses wherein the measurement is over a range of frequencies),
In the same field impedance measuring systems, Chetham discloses:
wherein the measurement range extends from 100 Hz to 10 MHz (Paragraph 0018 discloses wherein impedance determination is carried out between a range of 2 - 10,000 kHz and wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”; See MPEP 2144.05,I).
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to have modified the combination to incorporate wherein the measurement range extends from . 
Response to Amendment
Applicant amended claims 1 and 9 in the response filed 11/30/2020.
Response to Arguments
The Applicant's arguments with respect to claims 1 and 9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 011/30/2020.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791